FOR PUBLICATION

        UNITED STATES COURT OF APPEALS
             FOR THE NINTH CIRCUIT



FEDERAL TRADE COMMISSION,                        No. 16-17197
                Plaintiff-Appellee,
                                                   D.C. No.
                     v.                         2:12-cv-00536-
                                                  GMN-VCF
AMG CAPITAL MANAGEMENT, LLC;
BLACK CREEK CAPITAL
CORPORATION; BROADMOOR CAPITAL                       ORDER
PARTNERS, LLC; LEVEL 5
MOTORSPORTS, LLC; SCOTT A.
TUCKER; PARK 269 LLC; KIM C.
TUCKER,
            Defendants-Appellants.



     On Remand from the United States Supreme Court

                          Filed June 8, 2021

   Before: Diarmuid F. O’Scannlain and Carlos T. Bea,
  Circuit Judges, and Richard G. Stearns, * District Judge.

                                Order




     *
       The Honorable Richard G. Stearns, United States District Judge
for the District of Massachusetts, sitting by designation.
2              FTC V. AMG CAPITAL MGMT.

                          ORDER

    In light of the Supreme Court’s decision in AMG Capital
Mgmt., LLC v. FTC, 141 S. Ct. 1341 (2021), the opinion of
this Court dated December 3, 2018, 910 F.3d 417, is
VACATED, and judgment is entered REVERSING the
district court’s order awarding equitable monetary relief to
the FTC. We remand this case to the district court for further
proceedings consistent with the Supreme Court’s opinion.

    REVERSED and REMANDED.